Case: 21-20248     Document: 00516308393         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2022
                                  No. 21-20248
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Artee Clark,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-475-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Artee Clark has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Clark has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20248        Document: 00516308393              Page: 2       Date Filed: 05/05/2022




                                         No. 21-20248


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.
           Specifically as to the risk-notification condition 1 included in the
   judgment as part of Clark’s conditions of supervised release, the fact that
   Clark did not object at sentencing renders plain-error review the proper
   standard. And any argument that imposing such a condition is plain error is
   foreclosed by our decisions in United States v. Henderson, 29 F.4th 273, 276
   (5th Cir. 2022) (finding no plain error in imposing an identical risk-
   notification condition), and United States v. Mejia-Banegas, — F.4th —, 2022
   U.S. App. LEXIS 11350, at *3 (5th Cir. Apr. 26, 2022) (“We conclude that
   the district court committed no error, plain or otherwise, by imposing the
   risk-notification condition.”). Therefore, no nonfrivolous grounds for appeal
   exist here.
           Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




           1
            That condition states: “If the probation officer determines that you pose a risk to
   another person (including an organization), the probation officer may require you to notify
   the person about the risk and you must comply with that instruction. The probation officer
   may contact the person and confirm that you have notified the person about the risk.”




                                                2